                  Case 21-10690-CSS             Doc 67       Filed 05/21/21         Page 1 of 16




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------- x
In re:                                                           :        Chapter 11
                                                                 :
GVS Portfolio I B, LLC,                                          :        Case No. 21-10690 (CSS)
                                                                 :
                           Debtor.1                              :        Related to Docket Nos. 8 and 53
                                                                 :
---------------------------------------------------------------- x

                  RREF III STORAGE LLC’S REPLY IN FURTHER SUPPORT
                  OF ITS MOTION FOR ENTRY OF AN ORDER DISMISSING
                   THE DEBTOR’S CHAPTER 11 CASE WITH PREJUDICE

         RREF III Storage LLC (“RREF”) hereby files this reply in further support of its motion to

dismiss (the “Motion to Dismiss”) contained in RREF III Storage LLC’s Motion for Entry of an

Order Dismissing the Debtor’s Chapter 11 Case With Prejudice and Granting Relief from the

Automatic Stay [ECF No. 8] (the “Motion”),2 and in response to the Debtor’s Preliminary

Objection to Portion of RREF III Storage LLC’s Motion for Entry of an Order Dismissing the

Debtor’s Chapter 11 Case with Prejudice and Granting Relief from the Automatic Stay [ECF No.

53] (the “Objection”). In support of this reply, RREF respectfully states as follows:

                                      PRELIMINARY STATEMENT

         1.        The Debtor concedes, as it must, that it has the burden to establish that it filed this

chapter 11 case in good faith. Under binding precedent, carrying that burden requires evidence of

an objectively valid purpose for the Debtor to commence (and remain in) bankruptcy. That was,


1
         The Debtor in this chapter 11 case, together with the last four digits of the Debtor’s taxpayer identification
         number, is as follows: GVS Portfolio I B, LLC (7171). The Debtor’s mailing address is 814 Lavaca Street,
         Austin, TX 78701.
2
         Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the
         Motion. As a result of the status conference held by the Court on May 12, 2021, RREF and the Debtor are
         proceeding with a hearing on the Motion to Dismiss alone on May 26, 2021. To the extent the Court does
         not grant the Motion to Dismiss, RREF and the Debtor will go forward with briefing and discovery on the
         remainder of the relief sought in the Motion.



38539550.1 05/21/2021
                  Case 21-10690-CSS         Doc 67       Filed 05/21/21   Page 2 of 16




of course, always going to be a difficult showing to make, given that by the Debtor’s own

admission, the vast majority of the indicia of bad faith considered by courts within the Third Circuit

are present here.

         2.        Presumably aware of the uphill battle that it faces, the Debtor attempts to shift the

narrative by focusing on its subjective belief that its sole asset (a membership interest in a holding

company that owns the membership interests in yet another group of companies that actually own

physical property) has substantial value that supposedly can be preserved only in bankruptcy. It

is telling that the Objection—which is riddled with countless inconsistencies, distortions, and

outright misstatements of fact and law—offers nothing but hearsay and conjecture in support of

the Debtor’s views. But those views are ultimately beside the point, because the mere presence of

“equity value”—even if such value was assumed arguendo to exist for present purposes only—is

not a valid basis for filing and remaining in bankruptcy.

         3.        What is more, the Debtor’s self-serving professions of “genuine subjective good

faith” do not outweigh the overwhelming objective evidence to the contrary. The Debtor cannot

dispute that it has no cash, no bank account, no employees, no ongoing business, and no operations;

that it receives no income other than distributions made on account of its membership interest that

are pledged for the benefit of, and remitted directly from the loan servicer to, its secured (and

perhaps sole) creditor; that its lone asset is a piece of paper pledged to that creditor; and that the

Debtor, like so many of its affiliates owned and controlled by Natin Paul, filed this case mere

minutes before that asset was scheduled to be auctioned at a judicially-sanctioned foreclosure sale,

representing the third time this Debtor has sought the intervention of the courts to prevent a sale

from going forward.




                                                     2
38539550.1 05/21/2021
                  Case 21-10690-CSS         Doc 67       Filed 05/21/21   Page 3 of 16




         4.        Furthermore, the Debtor has failed to propose any realistic means for realizing upon

the purported value of its membership interest, whether by refinancing its defaulted mezzanine

debt, recapitalizing the entire GVS enterprise, or otherwise; instead, it has asked the Court for

more time to consider its options, something that the Debtor’s equity owner has been asking for

since the Mezz 2 Loan was accelerated in December 2019 (and, at the latest, since the secured

lender first served a notice of a scheduled foreclosure sale in July 2020). The Debtor has done

nothing in this case other than file required reports, respond to the Motion, and file applications to

retain professionals who can be paid only through equity contributions. It has not articulated a

clear exit strategy, including how it intends to confirm a chapter 11 plan over the objection of

RREF. Perhaps most pressingly, the Debtor has not identified a committed source of funding to

pay for the very significant costs attendant to any bankruptcy case.

         5.        This all begs the question: why exactly should this Debtor remain in bankruptcy,

particularly when compared to the considerably less expensive alternative of the UCC foreclosure

sale, the terms of which were agreed to by the Debtor and that a New York state court has already

determined was designed to maximize value? The Debtor’s only answer to that question is that

the New York state court was wrong. But seeking to appeal or collaterally attack a state court

decision is not a legitimate use of the Bankruptcy Code.

         6.        Simply put, the Debtor has failed to meet its burden to prove that the continuation

of this case serves a valid purpose. The Motion to Dismiss should be granted.

                                                 REPLY

I.       The Debtor Cannot Prove its Objective Good Faith in Filing this Chapter 11 Case.

         7.        There is no dispute that binding Third Circuit precedent places the burden squarely

on the Debtor to affirmatively show that its chapter 11 case “serves a valid bankruptcy purpose,”

and that it was not “filed merely to obtain a tactical litigation advantage.” Objection, at 2; id., ¶ 27

                                                     3
38539550.1 05/21/2021
                  Case 21-10690-CSS             Doc 67        Filed 05/21/21       Page 4 of 16




(citing NMSBPCSLDHB, L.P. v. Integrated Telecom Expr., Inc. (In re Integrated Telecom Expr.,

Inc.), 384 F.3d 108, 120 (3d Cir. 2004)). The Debtor and RREF also agree that the valid purposes

for a bankruptcy filing are either to preserve a going concern or to maximize the value of the

debtor’s estate, see Objection, ¶ 27, and that courts in this jurisdiction consider 13 probative factors

in assessing whether a case serves a valid bankruptcy purpose. See Objection, ¶¶ 49, 50 (citing In

re Primestone Inv. Partners L.P., 272 B.R. 554, 557 (D. Del. 2002)).

         8.        The Debtor concedes that a majority of those factors are present here: (i) this is a

single asset case; (ii) there are few if any unsecured creditors; (iii) there is no ongoing business or

employees; (iv) the petition was filed on the eve of (or, more precisely, minutes before) a

foreclosure; (v) this is a two party dispute; (vi) the Debtor has no cash or income;3 and (vii) there

is no pressure from non-moving creditors. See Objection, ¶ 50. Further, and as set forth herein,

the remaining relevant factors overwhelmingly weigh in favor of dismissal.4

         9.        Faced with this reality, the Debtor asks the Court to set aside the well-established

objective factors for determining good faith as mere “guideposts,” id., ¶ 24, in favor of a subjective

test spun from whole cloth that rests almost entirely on the Debtor’s purportedly “genuine and

earnest intent in filing this case.” Id., ¶ 50. The Court should reject the Debtor’s invitation to

throw all precedent out the window, and instead should faithfully apply the remaining disputed

Primestone factors, which are discussed below, in accordance with established Third Circuit law.




3
         Unless one were to count distributions that fall out of the bottom of the cash management waterfall and are
         remitted directly to RREF as the Debtor’s “income.”
4
         Specifically, that (i) the chapter 11 case was commenced solely for the benefit of the automatic stay,
         (ii) numerous affiliated entities have filed for bankruptcy protection previously, (iii) the Debtor has no
         prospect of reorganization, and (iv) there is a lack of subjective good faith. RREF does not allege that this
         specific Debtor entity engaged in any improper prepetition conduct (though Paul, of course, faces his own
         legal troubles, see Motion, ¶¶ 9-13) or that it was formed immediately prepetition, which are the two
         remaining factors.


                                                          4
38539550.1 05/21/2021
                  Case 21-10690-CSS          Doc 67        Filed 05/21/21     Page 5 of 16




         A.        The Chapter 11 Case was Filed Merely to Obtain the Benefit of the
                   Automatic Stay.

         10.       The Debtor makes a perfunctory attempt to deny that it filed its chapter 11 case

solely to obtain the benefit of the stay, stating without elaboration or support that “this case was

filed for a variety of reasons beyond the application of the automatic stay . . . .” Objection, ¶ 50.

But conclusory assertions are insufficient to overcome the strong presumption that a debtor filing

a petition under these circumstances does so with the intent to abuse the stay. See Motion, ¶ 76

(collecting cases inferring that single-asset debtors filing on eve of foreclosure did so solely to reap

benefit of stay). Indeed, the Debtor produced documents during discovery in this contested matter

that showed definitively that [REDACTED] [REDACTED] [REDACTED] [REDACTED]

[REDACTED] [REDACTED] [REDACTED] [REDACTED].5 See E-mail from Brian Elliott to

Lisa Stark (Mar. 22, 2021), Bates Nos. WORLD000187 – WORLD000188, a copy of which is

attached hereto as Exhibit A.

         B.        Natin Paul is a Serial Bankruptcy Filer.

         11.       The Objection makes much of the fact that the Debtor itself has never before filed

for bankruptcy. See Objection, ¶ 50. While this may be true, any conclusion drawn from such a

statement would miss the mark entirely. See Objection, ¶ 51. That is because the Debtor is owned

and controlled by Natin Paul—the Founder, Chairman, President, CEO, and sole owner of World

Class, which is the direct or indirect owner of an untold number of affiliates, including the Debtor.

The troubling reality is that no fewer than 21 of those affiliates (several of which were not disclosed

in the Debtor’s bankruptcy petition)6 have filed for bankruptcy over the last 18 months, including


5
         The redactions set forth in this reply are made in accordance with the Confidentiality Agreement and
         Stipulated Protective Order, approved by the Court on May 20, 2021 [ECF No. 60].
6
         See In re WC Thousand Oaks Center, LP, No. 21-10251 (TMD) (Bankr. W.D. Tex. Apr. 6, 2021); In re WC
         3rd and Trinity, LP, No. 21-10252 (TMD) (Bankr. W.D. Tex. Apr. 6, 2021); In re WC Teakwood Plaza, LLC,
         No. 20-11104 (TMD) (Bankr. W.D. Tex. Oct. 6, 2020); In re WC 4811 South Congress, LLC, No. 20-11105

                                                       5
38539550.1 05/21/2021
                  Case 21-10690-CSS           Doc 67       Filed 05/21/21      Page 6 of 16




in this Court.7 Many of these affiliated cases were filed on the eve or morning of a scheduled

foreclosure sale. See Motion, at ¶ 69. As a result, the automatic stay has been lifted in 13 of the

cases to permit the lender to proceed with foreclosure,8 and at least two cases have been dismissed

outright.9

         12.       The simple fact is that Paul has become a serial filer that routinely abuses the

bankruptcy process by filing entities he controls to deprive lenders of contractually bargained-for

rights and property interests.10 The Court need not blind itself to this modus operandi, as it is

highly probative of the Debtor’s lack of good faith in commencing this case. See In re EFL

Partners X, No. 13-11495-MDC, 2013 WL 4508423 (Bankr. E.D. Pa. Aug. 23, 2013), at *4.

         C.        The Debtor Has No Realistic Plan for Reorganizing.

         13.       The Debtor’s argument that there is a reasonable prospect for reorganization fares

no better. The Debtor claims that due to significant value in the operating assets two entities down




         (TMD) (Bankr. W.D. Tex. Oct. 6, 2020); In re WC 56 East Avenue, LLC, No. 19-11649 (TMD) (Bankr. W.D.
         Tex. Dec. 2, 2019).
7
         In re WC Thousand Oaks Center, LP, No. 21-10251 (TMD) (Bankr. W.D. Tex. Apr. 6, 2021); In re WC 3rd
         and Trinity, LP, No. 21-10252 (TMD) (Bankr. W.D. Tex. Apr. 6, 2021); In re WC Teakwood Plaza, LLC,
         No. 20-11104 (TMD) (Bankr. W.D. Tex. Oct. 6, 2020); In re WC 4811 South Congress LLC, No. 20-11105
         (TMD) (Bankr. W.D. Tex. Oct. 6, 2020); In re WC 4th and Colorado, LP, No. 20-10881 (TMD) (Bankr. W.D.
         Tex. Aug. 4, 2020); In re WC 2101 W Ben White, LP, No. 20-10182 (TMD) (Bankr. W.D. Tex. Feb. 4, 2020);
         In re WC Hirshfeld Moore, LLC, No. 20-10251 (TMD) (Bankr. W.D. Tex. Feb. 3, 2020); In re Silicon Hills
         Campus, LLC, No. 20-10042 (TMD) (Bankr. W.D. Tex. Jan. 7, 2020); In re 900 Cesar Chavez, LLC, No.
         19-11527 (TMD) (Bankr. W.D. Tex. Nov. 4, 2019).
8
         See In re WC 4811 South Congress, LLC, No. 20-11105 (TMD) (Bankr. W.D. Tex. Apr. 13, 2021) [ECF No.
         230]; In re WC Teakwood Plaza, LLC, No. 20-11104 (TMD) (Bankr. W.D. Tex. Apr. 13, 2021) [ECF No.
         181]; In re WC Hirschfeld Moore, LLC, No. 20-10251 (TMD) (Bankr. W.D. Tex. Apr. 5, 2021) [ECF No.
         210]; In re WC 56 East Avenue, LLC, No. 19-11649 (TMD) (Bankr. W.D. Tex. Jan. 20, 2021) [ECF No.
         249]; In re Silicon Hills Campus, LLC, No. 20-10042 (TMD) (Bankr. W.D. Tex. Nov. 24, 2020) [ECF No.
         230] (appeal pending); In re WC 2101 W Ben White, LP, No. 20-10182 (TMD) (Bankr. W.D. Tex. July 9,
         2020) [ECF No. 52].
9
         In re WC Teakwood Plaza, LLC, No. 20-11104 (TMD) (Bankr. W.D. Tex. May 17, 2021) [Docket No. 217];
         In re WC 4811 South Congress LLC, No. 20-11105 (TMD) (Bankr. W.D. Tex. May 17, 2021) [Docket No.
         302].
10
         Something that, along with the overhang of governmental investigations, has no doubt complicated Paul’s
         efforts to refinance the GVS loans.


                                                       6
38539550.1 05/21/2021
                  Case 21-10690-CSS        Doc 67       Filed 05/21/21   Page 7 of 16




in the capital structure, it sees a “clear . . . path toward [a] successful” emergence from chapter 11.

See Objection, ¶¶ 56, 57. Unsurprisingly, the Debtor never explains precisely what that path might

be, or how it plans to proceed down it, instead offering a laundry list of potential options that the

Debtor hypothetically might pursue. See Objection, ¶¶ 38, 39, 57, 59.

         14.       The Court should start its inquiry by simply considering what the Debtor has done

(or not done) in this case so far. For starters, the Debtor took precisely zero steps to advance this

case during its first two weeks in chapter 11. The Debtor did not file any affidavits in support of

its petition, nor did it file any motions seeking “first day” relief. See Transcript of Hearing held

on May 12, 2021 (the “May 12 Hrg. Tr.”), at 19:12-16. Had the Court not scheduled a case

conference sua sponte (or had RREF not filed the Motion), one is left to wonder how long the

Debtor would have left this case in limbo. Even after being nudged by the Court, and pushed by

RREF, the Debtor has done nothing but meet its mandatory reporting requirements, file bare bones

schedules and statements (after receiving an extension of time to do so), file retention applications

for its proposed professionals, and engage as a “chief restructuring officer” (on the date of the last

status conference, no less) the expert witness it used in the state court foreclosure proceedings.

         15.       But none of these actions answer the sixty-four thousand dollar question: how does

a Debtor that has no cash, receives no income, and has no committed source of financing intend to

pay for its professionals, to say nothing of the other costs, fees, and administrative expenses

attendant to a chapter 11 case (including United States Trustee fees)? See Motion, ¶ 77. Based

upon the retention applications filed, it appears that the equity owner paid the Debtor’s proposed

bankruptcy counsel a $100,000 retainer, and paid FTI Consulting, Inc. a $100,000 retainer for a

“chief restructuring officer” (who is in turn paid $60,000 per month) and other professional

advisory services (paid on an hourly basis at a rate of up to $1,295 per hour). The Debtor has not



                                                    7
38539550.1 05/21/2021
                  Case 21-10690-CSS           Doc 67        Filed 05/21/21       Page 8 of 16




explained what happens when those retainers run out or how any of the other administrative

expenses of the case will be paid.

         16.       The Court has previously expressed its “concern[]” with these same issues, noting

the lack of a clear financing plan for this case and that the case could not continue to be funded

directly by an insider without the “money . . . flow[ing] through the estate. . . .” May 12 Hrg. Tr.,

at 18:9-18. The Debtor’s proffer in response—that it “intends to receive funding to pay the

administrative expenses of its chapter 11 case that will be neutral to RREF,” Objection, ¶ 55—is

as vague as it is inadequate, and it is certainly no substitute for a clear plan to finance this case.

         17.       The Debtor also fails to seriously address RREF’s legitimate concern that the

Debtor cannot confirm a plan (however funded) over its objection. Even assuming arguendo that

the unsecured creditors identified by the Debtor on its amended petition hold valid claims against

it—a contention that RREF disputes11—if RREF rejects a plan, then confirmation will be made

practically impossible for want of an impaired accepting class. See Motion, ¶ 75. As explained in

the Motion, either (a) the Debtor is correct that there is sufficient equity value to pay unsecured

creditors in full and render them unimpaired, or (b) RREF is correct that the Debtor is underwater

on the Mezz 2 Loan, meaning that unsecured creditors will receive nothing and be deemed to reject

any plan. See Motion, ¶ 75. Either way, the Debtor will be left without an impaired accepting



11
         Indeed, the larger of the two scheduled unsecured claims is $15,527.80 due to Cogency Global Inc., the
         corporate services firm that provides the Debtor with “Independent Directors.” The invoice for that claim
         reflects that [REDACTED] [REDACTED] [REDACTED] [REDACTED] [REDACTED]
         [REDACTED] [REDACTED] [REDACTED]        [REDACTED]            [REDACTED]
         [REDACTED] [REDACTED] [REDACTED]        [REDACTED]            [REDACTED]
         [REDACTED] [REDACTED] [REDACTED] See Cogency Global Inc., Apr. 8, 2021 Invoice,
         Bates No. WORLD000103, a copy of which is attached hereto as Exhibit B. The second claim, oddly, is for
         $6,200 for [REDACTED] [REDACTED] [REDACTED],” even though the Debtor does not make
         tax filings. See Julia Clark & Assocs., P.C., Oct. 19, 2020 Invoice, Bates No. WORLD000104, a copy of
         which is attached hereto as Exhibit C; see also Monthly Operating Report, ECF No. 63, at 1 (“Debtor does
         not . . . file its own tax return.”).


                                                        8
38539550.1 05/21/2021
                  Case 21-10690-CSS              Doc 67        Filed 05/21/21        Page 9 of 16




class to “cram up” RREF.12 Rather than grapple with this argument, the Debtor baldly proclaims

that “it is premature to determine at this time” whether a plan is feasible. Objection, ¶ 57. But

that is not the law, and the failure of the Debtor and Paul (who is no stranger to bankruptcy) to

articulate a cogent exit strategy for this case should speak volumes.

         18.       Finally, it is worth emphasizing that, though the Debtor may want “additional time

to continue its efforts to pursue a sale . . . or obtain an infusion of new capital that would lead to a

successful plan . . .” Objection, ¶ 56, the Debtor has already had ample time to do so. The Mezz

2 Loan has been in default for over a year and a half, yet it still has not been refinanced, no sale

has occurred, and no equity infusion has been made by Paul (or any other party) to prevent this

filing.13 Respectfully, the Court should see the Debtor’s plea for more time for exactly what it is:

a transparent request to retain further optionality at the expense of its lender.

         D.        The Debtor’s Attempt to Demonstrate Subjective Good Faith Does not Carry
                   its Burden.

         19.       Rather than engage with the objective Primestone factors, the Debtor spills

considerable ink touting its purported subjective intent for seeking relief from this Court. See, e.g.,

Objection, at 1-2 (“The Debtor believes there is significant value here to preserve . . . .”); id. at 2

(the Debtor had “subjective good faith” in commencing this case); id., ¶ 44 (“[T]he Debtor’s intent




12
         As an alternative to a cram-up plan, the Debtor could always repay RREF in full on its claim (including
         damages arising from the Debtor’s existing defaults), an outcome that would not only fulfill the requirements
         of the Bankruptcy Code, but also would be perfectly acceptable to RREF (despite the Debtor’s insinuations
         to the contrary, see Objection, at 2). If the Debtor were capable of doing so, however, then that would of
         course beg the question of why the loan has remained in default for over a year and half and has yet to be
         repaid through third-party refinancing, an equity infusion by Paul, or otherwise.
13
         It also bears noting that, contrary to the Debtor’s assertion, the Senior Loans are not “performing.” Objection,
         ¶ 6. Rather, they are currently in default. See Motion, ¶¶ 30-31. This has likely made refinancing the GVS
         debt stack even more difficult, as those defaults prevent the prepayment of the Senior Loans absent the
         consent of the Senior Lenders. See O’Toole Decl., Ex. 3, § 2.5.1(a) (defeasance of Mortgage Loan only
         permitted “[s]o long as no Event of Default has occurred and remains outstanding”).


                                                           9
38539550.1 05/21/2021
                 Case 21-10690-CSS             Doc 67       Filed 05/21/21         Page 10 of 16




in filing the petition was and continues to be the valid bankruptcy purpose of preserving its

business and maximizing [] value . . . .”).

         20.       However, as the Debtor well knows—and as the authority cited in its own brief

makes clear—the test under Third Circuit law is an objective one under which a debtor’s subjective

belief is at best as one of many factors (if not a complete afterthought). See, e.g., Cross-Appellees

in 09-1432 v. BEPCO, LP (In re 15375 Mem’l Corp.), 589 F.3d 605, 618, n.8 (3d Cir. 2009) (The

“good faith” inquiry is “based more on an objective analysis of whether the debtor has sought to

step outside the ‘equitable limitations’ of Chapter 11 than [its] subjective intent . . . .”); Official

Comm. of Unsecured Creditors v. Nucor Corp. (In re SGL Carbon Corp.), 200 F.3d 154, 165 (3d

Cir. 1999) (same); see also Objection, ¶¶ 27, 35, 36 (citing 15375 Mem’l Corp.). And as amply

demonstrated above, the objective factors considered by courts in assessing bad faith are almost

all present here. See ¶¶ 10-18, supra.

         21.       Nevertheless, even to the extent subjective intent is relevant, it is certainly not clear

that the Debtor did in fact file this case with the “genuine and earnest intent . . . to utilize the

protections of chapter 11 to maximize the value of its estate for the benefit of all stakeholders” that

the Debtor purports to have. Objection, ¶ 50. To the contrary, many facts demonstrate just the

opposite, including the timing of the filing; Paul’s pattern of serial filings; and the Debtor’s failure

to act like a debtor in possession, formulate a restructuring strategy, or articulate a plan to fund

this case. Perhaps the most obvious answer is also the correct one: this filing was just the latest

in a long line of attempts to stave off foreclosure for another day in the hopes that Paul (a statutory

insider) can extract some equity value.14 In the absence of any evidence (other than the Debtor’s


14
         Cf. Transcript of Hearing at 13-14, In re Stream TV Networks, Inc., No. 21-10433 (KBO) (Bankr. D. Del.
         May 17, 2021) (dismissing case filed as part of strategy for equity owner to “maintain ownership and control
         over the assets of the debtor for his own benefit”). A transcript of the hearing is attached hereto as Exhibit
         D.


                                                         10
38539550.1 05/21/2021
                 Case 21-10690-CSS             Doc 67       Filed 05/21/21         Page 11 of 16




own say-so) rebutting this conclusion, the Debtor cannot satisfy its burden of demonstrating by a

preponderance of the evidence that the chapter 11 case was filed in good faith.

II.      The Debtor’s Reliance on “Value” is Misplaced, Misinterprets the Law, and is
         Disingenuous.

         22.       The Debtor is doubtlessly aware that nearly all of the factors relied upon by courts

in assessing a debtor’s good faith weigh against it. It is therefore unsurprising that the Debtor

attempts to move the goalposts and focus on what it believes to be the “significant enterprise value”

of GVS to justify the continuation of this chapter 11 case. Objection at 1; Stoler Decl., ¶ 22.15 But

as the law makes clear, “value” is not a factor that courts consider when assessing a debtor’s good

faith when filing for bankruptcy, and the Court should place no probative weight on it when

considering the Motion to Dismiss.

         A.        The Debtor’s Unsupported Assertions of “Value” are Irrelevant to the
                   Motion to Dismiss.

         23.       As an initial matter, even if value were relevant to the Motion to Dismiss (and it is

not), the Debtor has not put forth any admissible evidence in support of its purportedly “firm”

belief that there is any equity value to be protected in this bankruptcy, let alone that such value is

“significant.” See Stoler Decl., ¶ 22. To the contrary, the Debtor relies on inadmissible hearsay,

stale appraisals, and rampant speculation based on incomparable transactions to arrive at a wildly

inflated valuation of the GVS portfolio. See Stoler Decl., ¶¶ 22-24; see id., Exhs. 4, 5, 6. Indeed,

per the Debtor’s own statement of financial affairs, the total amounts received from the waterfall

distribution have come crashing down from $6,572,123 in 2019, to $2,731,720 in 2020, to a mere



15
         Although the Objection is replete with factual errors—and though RREF maintains that value is irrelevant to
         the instant motion practice—RREF is compelled to correct one particularly egregious misstatement made by
         the Debtor. Specifically, the Debtor contends that “RREF’s own motion admits that there is an equity cushion
         . . . of $75 million . . . .” Objection, ¶ 58. The Motion to Dismiss says no such thing; to the contrary, RREF
         has stated its belief that there is a de minimis equity cushion of at most $12 million, or 3.7%. Motion, ¶ 45.


                                                         11
38539550.1 05/21/2021
                 Case 21-10690-CSS         Doc 67     Filed 05/21/21      Page 12 of 16




$110,871 in the first four months of 2021—an amount nowhere near capable of even servicing the

secured debt, never mind providing value to equity. See Statement of Financial Affairs, filed on

May 18, 2021 [Dkt. No. 55], p. 7.

         24.       In any event, the mere presence of “value”—even if substantial—does not, on its

own, constitute a valid purpose for filing or remaining in bankruptcy where all that will be achieved

in the case is the liquidation and distribution of that value to stakeholders. NMSBPCSLSDHB, LP

v. Integrated Telecom Express, Inc. (In re Integrated Telecom Express, Inc.), 384 F.3d 108, 126

(3d Cir. 2004). Rather, the Debtor must affirmatively demonstrate that the continuation of the

chapter 11 case would “create or preserve some value that would otherwise be lost outside of

bankruptcy, not merely distributed to a different stakeholder.” In re SureFunding, LLC, No. 20-

10953 (LSS), 2020 WL 8834902, at *4 (Bankr. D. Del. June 2, 2020); see also Motion at ¶ 53.

The Debtor has failed to offer any such proof here.

         25.       Instead, the Debtor offers mere conclusory assertions that it has worked “tirelessly”

to “maximize [] value” and obtain “a new capital infusion,” along with a cryptic reference to

indications of “interest the Debtor has received since filing the petition” from unidentified parties

on yet-to-be disclosed terms. See Stoler Decl., ¶¶ 25-26. These assertions, however, cannot be

taken seriously given the Debtor’s own admission at the last status conference (a full month after

the Petition Date) that it still had not yet even retained an appraiser to value the GVS portfolio.

See May 12 Hrg. Tr. at 15:16:23. Moreover, to the best of RREF’s knowledge, the Debtor has not

engaged a broker to market the properties or an investment banker to solicit interest from the

capital markets to refinance the GVS debt stack or otherwise recapitalize the enterprise, though it

has had over a year to do so. The Debtor’s professed dedication to maximizing value is all the




                                                    12
38539550.1 05/21/2021
                 Case 21-10690-CSS         Doc 67     Filed 05/21/21     Page 13 of 16




more ironic in light of its mismanagement of the GVS portfolio and persistent failure to maintain

the self-storage properties in good repair. See, e.g., Motion, ¶¶ 30-31.

         26.       Regardless, in the absence of a concrete plan to realize upon any “value” of the

GVS properties, one is left with the inescapable conclusion that continuation in bankruptcy would

not “create or preserve” new value, but would in fact be value-destructive (particularly when

compared to the previously scheduled UCC foreclosure sale that was judicially determined to be

commercially reasonable).

         B.        The Debtor Cannot Relitigate the New York State Court Litigation.

         27.       Rather than confront these difficult facts head on or propose a realistic path

forward, the Debtor instead devotes a significant portion of its Objection to attacking the

commercial reasonableness of the UCC foreclosure sale (the terms of which the Debtor agreed to)

and attempting to re-litigate the New York state court’s approval of the sale going forward as

commercially reasonable. See Objection, ¶¶ 25, 44-48. The Debtor asserts that bankruptcy court

supervision is necessary to “avoid a forfeiture of substantial value,” rehashes its baseless claims

that RREF’s purchase of the Mezz 2 Loan from TIAA chilled bidding, and accuses RREF of tilting

the proposed auction in favor of its preferred bidder. See Objection, at 3; id., ¶¶ 46-48.

         28.       These allegations are not only false, but as explained in the Motion, they were also

considered and roundly rejected by the New York state court when it denied the Debtor’s request

for a preliminary injunction. See Motion, ¶ 39; see also GVS v. TIAA, No. 0654095/2020 (N.Y.

Sup. Ct. Mar. 30, 2021), ECF No. 177, at 7-8 (New York state court declined to “accept GVS’s

drastic invitation to infer collusion” and observed that “GVS fails to explain how the sale [of the

Mezz 2 Loan] renders the process agreed upon by the parties commercially unreasonable.”). While

the Debtor may be dissatisfied with the outcome of the litigation in New York state court, it is not

entitled to re-litigate those issues here. See Transcript of Hearing at 13-14, In re Stream TV

                                                    13
38539550.1 05/21/2021
                 Case 21-10690-CSS         Doc 67     Filed 05/21/21    Page 14 of 16




Networks, Inc., No. 21-10433 (KBO) (Bankr. D. Del. May 17, 2021) (dismissing case as bad faith

filing where case was filed, in part, to collaterally attack Delaware Chancery Court ruling that was

unfavorable to the debtor’s majority equity owner); see also Graham v. IRS (In re Graham), 973

F.2d 1089, 1097 (3d Cir. 1992) (doctrine of collateral estoppel precludes relitigation of same issues

between same parties); cf. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005) (“state-court losers complaining of injuries caused by state-court judgments” cannot seek

de facto appellate review in federal court).

         29.       The Debtor attempts to sidestep the fact that it is seeking yet another bite at the

apple (as this is the third time now it has sought judicial intervention to avoid foreclosure) by

suggesting that the New York state court did not consider the foregoing arguments, and that its

task was to “oversee a commercially reasonable sale, not to ensure that value was maximized. . . .”

Objection, ¶¶ 17, 48. That is simply untrue, both as a matter of law and a matter of fact. Not only

is the “commercial reasonableness” requirement of UCC sales intended to, among other things,

ensure that property “not be sacrificed by sale at less than the true value,” Long Island Tr. Co. v.

Williams, 133 Misc. 2d 746, 753 (N.Y. Civ. Ct. 1986), aff’d, 142 Misc. 2d 4 (N.Y. App. Term

1988), but the New York state court specifically held that the goal of this sale in particular was “to

maximize the [] price.” GVS v. TIAA, ECF No. 177, at 5.

         30.       It is irrefutable that RREF and TIAA, through their retained broker, engaged in a

lengthy and robust marketing process, agreed to by the Debtor, of the Debtor’s indirect equity

interest in the GVS portfolio, and that no less than six bidders were ready, willing, and able to bid

on that interest at a competitive auction. See Motion, ¶ 36. With that in mind, and in light of the

Debtor’s stated belief in the substantial value of the properties, the Debtor’s assertion that moving

forward with a competitive foreclosure sale would lead to a “forfeiture” of value is particularly



                                                    14
38539550.1 05/21/2021
                 Case 21-10690-CSS        Doc 67     Filed 05/21/21     Page 15 of 16




puzzling: both the Uniform Commercial Code and the relevant loan documents provide that any

excess value realized at auction will be returned to the Debtor, the same as under a bankruptcy

sale. See N.Y.U.C.C. § 9-615(d); Pledge Agreement, § 9(b).

         31.       In sum, the Debtor has not carried its burden of demonstrating that remaining in

bankruptcy will preserve—let alone enhance—the value of the equity interest in the GVS portfolio

pledged in favor of RREF.

                                           CONCLUSION

         32.       A debtor wishing to remain in chapter 11 has the burden of proving that it had an

objective, good faith basis for seeking relief under the Bankruptcy Code. As set forth above, the

Debtor has fallen woefully short of carrying that burden here. The Motion to Dismiss should be

granted.




                              [remainder of page left intentionally blank]




                                                   15
38539550.1 05/21/2021
                 Case 21-10690-CSS    Doc 67    Filed 05/21/21    Page 16 of 16




Dated: May 21, 2021
       Wilmington, Delaware          SAUL EWING ARNSTEIN & LEHR LLP
                                     /s/ Monique B. DiSabatino
                                     Mark Minuti (DE Bar No. 2659)
                                     Monique B. DiSabatino (DE Bar No. 6027)
                                     1201 North Market Street, Suite 2300
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 421-6806
                                     Facsimile: (302) 421-6813
                                     Email: mark.minuti@saul.com
                                     Email: monique.disabatino@saul.com

                                     -and-

                                     MORRISON & FOERSTER LLP
                                     James M. Peck (admitted pro hac vice)
                                     Theresa A. Foudy (admitted pro hac vice)
                                     Mark Alexander Lightner (admitted pro hac vice)
                                     Andrew Kissner
                                     250 West 55th Street
                                     New York, New York 10019
                                     Telephone: (212) 468-8000
                                     Facsimile: (212) 468-7900
                                     Email: jpeck@mofo.com
                                     Email: tfoudy@mofo.com
                                     Email: mlightner@mofo.com
                                     Email: akissner@mofo.com


                                     Attorneys for RREF III Storage LLC




                                               16
38539550.1 05/21/2021
